 


109 HR 3178 IH: Lead-Free Drinking Water Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3178 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Norton (for herself and Mr. Waxman) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Safe Drinking Water Act to ensure that the District of Columbia and States are provided a safe, lead-free supply of drinking water. 
 
 
1.Short titleThis Act may be cited as the Lead-Free Drinking Water Act of 2005. 
2.Revision of national primary drinking water regulation for leadSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following: 
 
(16)Revision of national primary drinking water regulation for lead 
(A)In generalNot later than 18 months after the date of enactment of this paragraph, the Administrator shall finalize a rulemaking to review and revise the national primary drinking water regulation for lead that maintains or provides for greater protection of health as required under paragraph (9). 
(B)Protection for individualsThe revised regulation shall provide the maximum feasible protection for individuals that may be affected by lead contamination of drinking water, particularly vulnerable populations such as infants, children, and pregnant and lactating women. 
(C)Maximum contaminant level 
(i)In generalThe revised regulation shall— 
(I)establish a maximum contaminant level for lead in drinking water as measured at the tap; or 
(II)if the Administrator determines that it is not practicable to establish such a level with adequate provision for variability and factors outside of the control of a public water system, establish a treatment technique in accordance with subparagraph (D). 
(ii)Basis of levelIn establishing the maximum contaminant level under clause (i) or an action level for lead, the Administrator shall use as a basis the most protective of first draw samples, flushed samples, or both first draw and flushed samples. 
(D)Treatment techniqueIf the Administrator establishes a treatment technique for drinking water under subparagraph (C)(i)(II), the treatment technique shall— 
(i)prevent, to the extent achievable, known or anticipated adverse effects on the health of individuals; 
(ii)include an action level for lead that is at least as stringent as the action level established by the national primary drinking water regulation for lead under subpart I of part 141 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this paragraph); and 
(iii) 
(I)provide for the protection of individuals from very high lead levels in drinking water in isolated instances; 
(II)provide for the protection of all individuals, as opposed to a statistical majority, from exposure to elevated lead levels in drinking water; 
(III)promote continuing advances in corrosion control technologies and address the need to respond to changes in corrosion control and water treatment technologies; and 
(IV)take into account the demonstrated insufficiency of public notification and education as a primary means of protecting public health from lead in water.. 
3.Service line replacementSection 1417(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)(1)) is amended by adding at the end the following: 
 
(C)Service line replacement 
(i)In generalUpon exceeding the maximum contaminant level or action level for lead, a community water system or nontransient noncommunity water system shall annually replace at least 10 percent of the non-lead-free service lines of the community water system or nontransient noncommunity water system until all of the non-lead-free service lines have been replaced. 
(ii)PriorityPriority shall be given to non-lead-free service lines that convey drinking water to— 
(I)residences that receive drinking water with high lead levels; and 
(II)residences and other buildings, such as day care facilities and schools, used by vulnerable populations, including infants, children, and pregnant and lactating women. 
(iii)Replacement responsibilityUnder no circumstance may a community water system or nontransient noncommunity water system avoid the responsibility to replace any non-lead-free service line by completing lead testing such as that referred to in section 141.84 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subparagraph). 
(iv)Replacement of non-lead-free service lines 
(I)In generalIn carrying out this subparagraph and subject to subclause (II), a community water system or nontransient noncommunity water system shall replace the non-lead-free service lines, including publicly owned and, with the permission of applicable homeowners, privately owned portions of the service lines. 
(II)Requirements for permissionIn seeking permission from a homeowner to replace the private portion of non-lead-free service lines under subclause (I), a community water system or nontransient noncommunity water system shall provide to the homeowner in English, and, in areas with a large proportion of non-English speaking residents, in each other appropriate language— 
(aa)notification of the replacement that is separate from the notification required under paragraph (2); 
(bb)a detailed description of the process by which non-lead-free service lines will be replaced, including the date and approximate time of the replacement and a description of the ways in which property use will be disrupted by the replacement process; and 
(cc)a description of actions that should be taken to avoid any lead contamination that may occur after replacement of the non-lead-free service lines. 
(III)State of propertyAfter completion of replacement of non-lead-free service lines, a community water system or nontransient noncommunity water system shall make every reasonable effort to return property affected by the replacement to the state in which the property existed before the replacement. 
(IV)Absence of permissionIf, after 3 attempts to obtain permission from a homeowner under subclause (II), a community water system or nontransient noncommunity water system has not received permission, the water system shall provide final notice in English, and, in areas with a large proportion of non-English speaking residents, in each other appropriate language, to the homeowner of— 
(aa)the date and approximate time of replacement of the publicly owned portion of the non-lead-free service lines; and 
(bb)a detailed description of actions that the homeowner should take to avoid any lead contamination that may occur after non-lead-free service line replacement. 
(V)Exception 
(aa)In generalIf the Administrator determines, after providing an opportunity for public notice and comment, that the practice of replacing only a portion of a non-lead-free service line will generally result in higher lead levels in drinking water during an extended period of time (as compared with leaving the entire non-lead-free service line in place), the Administrator may provide for an exemption for the replacement in any case in which the applicable homeowner refuses to grant permission to replace portions of a non-lead-free service line under subclause (IV). 
(bb)Requirement of exemptionAn exemption under item (aa) shall provide that, upon a change in ownership of a property served by a non-lead-free service line, a new property owner may request that the community water system or nontransient noncommunity water system replace the non-lead-free service line for the property within a reasonable period of time. 
(VI)GrantsUsing amounts available under subsection (l)(1), the Administrator may provide grants to community water systems and nontransient noncommunity water systems for use in replacing non-lead-free service lines.. 
4.Public notice and educationSection 1417(a) of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and 
(2)by striking paragraph (2) and inserting the following: 
 
(2)Public notice requirements 
(A)In generalThe owner or operator of a community water system or nontransient noncommunity water system shall identify and provide notice in English, and, in areas with a large proportion of non-English speaking residents, in each other appropriate language, to individuals and entities (and, under subparagraph (D), to specific residences) that may be exposed to lead contamination in the drinking water supply, as indicated by an exceedance of the maximum contaminant level or action level for lead, in a case in which the contamination results from— 
(i)the lead content in the construction materials of the public water distribution system; or 
(ii)corrosivity of the water supplied that is sufficient to cause leaching of lead. 
(B)ContentsPublic notice materials prepared under this paragraph shall provide a clear and readily understandable explanation of— 
(i)detailed information on the number of residences the drinking water of which was tested and the areas of the city or community in which those residences are located, including a description of lead levels found in the drinking water; 
(ii)the presence or absence of non-lead-free service lines for each household receiving drinking water from the community water system or nontransient noncommunity water system; 
(iii)the potential adverse health effects of lead contamination of drinking water, including a detailed description of the disproportionate adverse effects of lead contamination of drinking water on infants, children, and pregnant and lactating women; 
(iv)the potential sources of lead in drinking water (including, at a minimum, non-lead-free service lines, water meters, lead solder, and leaded plumbing fixtures); 
(v)information sources regarding the cost and availability of lead-free plumbing fixtures for use in residences; 
(vi)reasonably available methods of mitigating known or potential lead contamination of drinking water, including— 
(I)a detailed, step-by-step description of immediate actions that should be taken, such as the use of a certified water filter or other acquisition of an alternative water supply; and 
(II)a summary of more extensive actions that could be taken; 
(vii)any steps the community water system or nontransient noncommunity water system is taking to mitigate lead content in drinking water, including— 
(I)a timeline for decisionmaking; 
(II)a description of the means by which the public will provide input in the decisionmaking process; and 
(III)a description of the potential health effects of any corrosion control modifications; 
(viii)the necessity, if any, of seeking alternative water supplies; and 
(ix)contact information for— 
(I)medical assistance, including State and local agencies responsible for lead programs; 
(II)the community water system or nontransient noncommunity water system; and 
(III)the task force established under paragraph (3)(A)(ii). 
(C)EmphasisA notice under this paragraph shall place special emphasis on— 
(i)alerting parents, caregivers, and other individuals and entities of the significantly greater risks to infants, children, and pregnant and lactating women posed by lead contamination of drinking water; and 
(ii)encouraging individuals and entities threatened by lead contamination in the drinking water supply to immediately modify behavior and follow other recommendations in the notice so as to minimize exposure to lead in drinking water. 
(D)Delivery of notice 
(i)Notice to all residences and entities 
(I)In generalThe notice under subparagraph (A) shall be provided to each residence or entity that receives water from the community water system or nontransient noncommunity water system. 
(II)WarningEach community water system and nontransient noncommunity water system shall print on the water bill provided to each residence and entity described in subclause (I) a warning that there is a public health risk from high lead levels in the drinking water. 
(ii)TimingThe notice required under subparagraph (A) shall be delivered— 
(I)not later than 30 days after the date on which the maximum contaminant level or action level for lead is exceeded; and 
(II)every 90 days thereafter for as long as the exceedance continues. 
(E)Notice of test resultsRegardless of whether the maximum contaminant level or action level for lead is exceeded, not later than 14 days after the date of receipt of any water lead test results conducted by the community water system or nontransient noncommunity water system, the water system shall provide to the owners and occupants of each residence tested a notice of the test results that includes— 
(i)the results of the water testing for that residence; 
(ii)contact information (including a telephone number, address, and, if available, the Internet site address) for the applicable State or local health department or other agency for immediate assistance with blood lead level testing and lead remediation; and 
(iii)the information and emphasis described in subparagraphs (B) and (C). 
(F)Verification of effectiveness 
(i)In generalNot later than 180 days after the date of enactment of this subparagraph, the Administrator shall establish verification procedures that ensure that notices provided under this paragraph are effective and appropriate, taking into consideration risks posed to individuals and entities that may be exposed to lead contamination in drinking water. 
(ii)ContentsThe procedures shall provide means of verifying, at a minimum, whether a notice— 
(I)reaches the intended individuals and entities; 
(II)is received and understood by those individuals and entities; and 
(III)includes an appropriate description of the level of risk posed to those individuals and entities by lead contamination of drinking water. 
(3)Public education program 
(A)In generalEach owner or operator of a community water system or nontransient noncommunity water system shall establish and carry out a permanent, public education program on lead in drinking water that includes— 
(i)development and implementation of an action plan; 
(ii)establishment and maintenance of a standing, community-based task force; 
(iii)development and implementation of a voluntary household water testing program; and 
(iv)preparation and delivery of public education materials in each relevant language. 
(B)Action planThe action plan developed under subparagraph (A)(i) shall achieve the objectives of— 
(i)defining the target audience for the public education program; 
(ii)outlining a voluntary customer water testing program for lead; 
(iii)identifying types of educational materials to be used at each stage of public education; and 
(iv)determining the appropriate timing and method of delivery of information on lead in drinking water. 
(C)Task force 
(i)MembershipIn establishing the task force under subparagraph (A)(ii), the community water system or nontransient noncommunity water system shall solicit the participation of— 
(I)State, city, and county officials and agencies, including officials and agencies responsible for water quality, environmental protection, and testing for elevated lead levels in drinking water and in individuals; 
(II)local public school systems; 
(III)public hospitals and clinics; 
(IV)child care facilities; and 
(V)interested private entities. 
(ii)ResponsibilitiesThe task force shall— 
(I)assist community water systems and nontransient noncommunity water systems in developing and revising action plans developed under subparagraph (A)(i); 
(II)review the effectiveness of public notice provided under paragraph (2); 
(III)make recommendations to community water systems and nontransient noncommunity water systems; 
(IV)provide a means by which community water systems and nontransient noncommunity water systems may share information with the public; and 
(V)facilitate the response of a community water system or nontransient noncommunity water system in the event of an exceedance of the maximum contaminant level or action level for lead. 
(D)Water testing programIn developing a voluntary water testing program under subparagraph (A)(iii), a community water system or nontransient noncommunity water system shall— 
(i)provide a means by which individuals and entities may request water testing with a single phone call, letter, or electronically mailed letter; 
(ii)conduct applicable tests in a timely manner, including ensuring that water samples are retrieved from households in a timely manner; 
(iii)ensure that tests are conducted properly by certified laboratories; and 
(iv)provide to individuals and entities that requested water testing the results of the tests, and any additional applicable information (such as information contained in educational materials described in subparagraph (E)) in a timely manner. 
(E)Contents 
(i)In generalPublic education and consumer awareness materials provided under this paragraph shall include— 
(I)the potential adverse health effects of lead contamination of drinking water, including a detailed description of the disproportionate adverse effects of lead contamination of drinking water on infants, children, and pregnant and lactating women; 
(II)the potential sources of lead in drinking water (including, at a minimum, non-lead-free service lines, lead solder, and leaded plumbing fixtures); 
(III)a summary of the historical compliance of the community water system or nontransient noncommunity water system as evidenced by testing conducted under the national primary drinking water regulation for lead, including any corrective actions taken and the schedule for the next testing cycle; 
(IV)the cost and availability of lead-free plumbing fixtures for use in residences; and 
(V)contact information for— 
(aa)medical assistance, including State and local agencies responsible for lead programs; 
(bb)the community water system or nontransient noncommunity water system; and 
(cc)the task force established under subparagraph (A)(ii). 
(ii)EmphasisA notice under this paragraph shall place special emphasis on— 
(I)alerting parents, caregivers, and other individuals and entities of the significantly greater risks to infants, children, and pregnant and lactating women posed by lead contamination of drinking water; and 
(II)encouraging individuals and entities threatened by lead contamination in the drinking water supply to immediately modify behavior and follow other recommendations in the notice so as to minimize exposure to lead in drinking water. 
(F)Delivery of public educationNotwithstanding any absence of an exceedance of the maximum contaminant level or action level for lead, a community water system or nontransient noncommunity water system shall provide biannually to customers of the community water system or nontransient noncommunity water system— 
(i)public education materials and notice in accordance with this paragraph, including a general description of other sources of lead contamination (such as lead paint); and 
(ii)the results of the most recent water testing conducted by the community water system or nontransient noncommunity water system. 
(G)ApplicabilityExcept as provided in subparagraph (F)(ii), this paragraph applies only to community water systems and nontransient noncommunity water systems that, at any time after June 7, 1991, exceed or have exceeded the maximum contaminant level or action level for lead.. 
5.Additional provisions 
Section 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) is amended by adding at the end the following: 
 
(f)Filters 
(1)In-home filters 
(A)Filters 
(i)In generalAfter an exceedance of a maximum contaminant level or action level for lead by a community water system or nontransient noncommunity water system, the community water system or nontransient noncommunity water system shall provide on-location filters and replacement filters described in subparagraph (C) to each residence, school, and day care facility in the service area of the community water system or nontransient noncommunity water system that could reasonably be expected to experience lead contamination of drinking water in excess of the maximum contaminant level or action level for lead. 
(ii)TimingFilters and replacement filters shall be provided to a community water system or nontransient noncommunity water system under clause (i) until such time as the system no longer exceeds the maximum contaminant level or action level. 
(B)PriorityPriority shall be given— 
(i)first, to vulnerable populations such as infants, children, and pregnant and lactating women; and 
(ii)second, to those residences, schools, and day care facilities that have or could be expected to have higher lead levels, based on testing results under the national primary drinking water regulation for lead. 
(C)Standards and certifications for filtersEach type of on-location filter provided under subparagraph (A) shall be certified by a third-party certifier accredited by the American National Standards Institute (referred to in this section as ANSI) to the appropriate NSF International (referred to in this section as NSF)/ANSI standard for lead reduction. 
(2)No limitationThe provision of filters under paragraph (1) shall not be limited to residences known to have non-lead-free service lines. 
(3)Waiver of certain requirementsThe Administrator may waive 1 or more requirements under this subsection if the Administrator determines that the requirements are not feasible or necessary to carry out section 1412(b)(16)(B). 
(g)Federal agencies 
(1)In generalEach Federal agency shall conduct water supply testing in each federally-owned or federally-occupied building under the jurisdiction of the Federal agency to determine whether lead levels in drinking water in the building require action to provide a level of protection consistent with section 1412(b)(16)(B). 
(2)Methodology and guidanceThe Administrator shall establish a methodology and provide guidance for testing and remediation in Federal buildings that will provide a level of protection consistent with section 1412(b)(16)(B). 
(3)Applicability 
(A)In generalThis subsection shall not apply to a Federal building that is served by a federally-owned or federally-operated public water system that is subject to the national primary drinking water regulation for lead. 
(B)Other requirementsNothing in this subsection affects any requirement applicable to a public water system. 
(h)Testing 
(1)In generalNot later than 1 year after the date of enactment of this subsection, in accordance with testing requirements under the national primary drinking water regulation for lead, each community water system and nontransient noncommunity water system described in paragraph (2) shall initiate, and complete not later than 180 days after the date of initiation, a testing program for lead in drinking water that is consistent with the monitoring requirements under section 141.86 of title 40, Code of Federal Regulations (or a successor regulation) that are associated with the final rule entitled Maximum Contaminant Level Goals and National Primary Drinking Water Regulations for Lead and Copper (56 Fed. Reg. 26548 (June 7, 1991)). 
(2)ApplicabilityThis section applies to each community water system and nontransient noncommunity water system that— 
(A)is monitoring lead in drinking water on a reduced monitoring plan in accordance with section 141.86(c) of title 40, Code of Federal Regulations; 
(B)is subject to the requirements of the final rule entitled National Primary Drinking Water Regulations: Disinfectants and Disinfection Byproducts, Part IV (63 Fed. Reg. 69390 (December 16, 1998)) (referred to in this section as the Stage 1 Rule); and 
(C)has not conducted monitoring under the reduced monitoring plan of the system since making significant changes as a means of complying with the Stage 1 Rule (as in effect on the date of enactment of this subsection). 
(i)MonitoringThe Administrator shall revise the monitoring requirements under the national primary drinking water regulation for lead to— 
(1)require monitoring at least biannually; 
(2)ensure that monitoring is statistically relevant and fully representative of all types of residential dwellings and commercial establishments; 
(3)ensure that monitoring frequency and scope are enhanced for— 
(A)at least the 1-year period following any substantial modification of the treatment of drinking water provided; and 
(B)any period during which the drinking water of a water system exceeds the maximum contaminant level or action level for lead; 
(4)require that, in order to be certified to conduct drinking water analyses under this Act, a laboratory shall electronically report lead test results for public water systems (and such other results or data as are determined to be appropriate by the Administrator), in accordance with protocols established by the Administrator, directly to the Administrator and the applicable State or local agency; and 
(5)otherwise ensure that the Safe Drinking Water Information System and the National Contaminant Occurrence Database of the Administrator reliably and timely reflect information regarding drinking water quality and compliance with respect to lead. 
(j)Corrosion controlIn revising the national primary drinking water regulation for lead, the Administrator shall ensure that any requirement for corrosion control includes a requirement that, not later than 1 year after the date of any change in water treatment, or of an exceedance of the maximum contaminant level or action level for lead, each community water system and nontransient noncommunity water system shall— 
(1)reevaluate any corrosion control plan in place for the water system; and 
(2)implement any changes necessary to reoptimize the plan.. 
6.Non-lead free service line replacement fundSection 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) (as amended by section 5) is amended by adding at the end the following: 
 
(l)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out replacement of non-lead-free service lines under subsection (a)(1)(C)(iv)(VI) $200,000,000 for each of fiscal years 2006 through 2010. 
(2)District of ColumbiaOf amounts provided under paragraph (1), $40,000,000 for each of fiscal years 2006 through 2010 is authorized for use in replacing non-lead free service lines in the District of Columbia.. 
7.Prohibition on use of lead pipes, solder, and flux 
(a)DefinitionsSection 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) is amended by striking subsection (d) and inserting the following: 
 
(d)DefinitionsIn this section: 
(1)High leadThe term high lead means any pipe, or pipe or plumbing fitting or fixture, that contains more than 2 percent lead. 
(2)Lead freeThe term lead free means solder, flux, a pipe, or a pipe or plumbing fitting or fixture that contains not more than 0.2 percent lead. 
(3)Plumbing fitting; plumbing fixtureThe terms plumbing fitting and plumbing fixture do not include— 
(A)any porcelain item; or 
(B)any plumbing component that does not come into contact with drinking water.. 
(b)ProhibitionsSection 1417(a) of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)) is amended— 
(1)by striking (a) In general.— and all that follows through paragraph (1)(A)(ii) and inserting the following:

(a)Use of lead pipes, solder, and
(1)Prohibitions
(A)In general
(i)Solder and fluxNo person may use, after June 19, 1986, any solder or flux that is not lead free in the installation or repair of any public water system or any plumbing in a residential or nonresidential facility providing water for human ingestion (including water for bathing).
(ii)Pipes; pipe and plumbing fittings and fixtures
(I) In generalNot later than 1 year after the date of enactment of the Lead-Free Drinking Water Act of 2005, no person may use any high lead pipe, or pipe or plumbing fitting or fixture, in the installation or repair of—
(aa)(aa) any public water system; or
(bb)(bb) any plumbing in a residential or nonresidential facility providing water for human ingestion (including water for bathing).
(II)ProhibitionOn and after the date that is 5 years after the date of enactment of the Lead-Free Drinking Water Act of 2005, no person may use any pipe, or pipe or plumbing fitting or fixture, that is not lead free in the installation or repair of—
(aa)any public water system; or
(bb)any plumbing in a residential or nonresidential facility providing water for human ingestion (including water for bathing). ; and
(2)in paragraph (3), by striking (3) Unlawful acts.— and all that follows through subparagraph (A) and inserting the following: 
 
(3)Unlawful actsOn and after the date that is 1 year after the date of enactment of the Lead-Free Drinking Water Act of 2005, it shall be unlawful— 
(A)for any person to introduce into commerce any pipe, or pipe or plumbing fitting or fixture, that is a high lead pipe or high lead pipe or plumbing fitting or fixture (except for a pipe that is used in manufacturing or industrial processing);. 
(c)Certification; technical information and assistance; failure to complete revisionSection 1417(e)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–6(e)(2)) is amended by adding at the end the following: 
 
(C)CertificationThe Administrator shall require that any plumbing fitting or fixture intended by the manufacturer (or agent of the manufacturer) to convey or dispense water for human ingestion (including water for bathing) be certified by an independent, third-party certifier accredited by ANSI as meeting the requirements of NSF/ANSI standard number 61 as described in subparagraph (A). 
(D)Technical information and assistanceThe Administrator shall provide accurate and timely technical information and assistance to qualified third-party certifiers described in subparagraph (C), and to the NSF, for use in conducting a review of, and, not later than 1 year after the date of enactment of this subparagraph, revising NSF/ANSI standard number 61 such that the NSF Test Statistic Q applicable to plumbing fittings and fixtures shall be less than or equal to 5 micrograms. 
(E)Failure to complete revisionIf the Administrator determines that the revision required by subparagraph (D) has not been completed by the date that is 2 years after the date of enactment of this subparagraph, no person may import, manufacture, process, or distribute in commerce after that date any new pipe, or pipe or plumbing fitting or fixture, intended by the manufacturer (or agent of the manufacturer) to convey or dispense water for human ingestion (including water for bathing) that is not lead free.. 
8.Removal of lead in schools 
(a)Removal of lead in schools and educational facilitiesSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by striking subsection (d) and inserting the following: 
 
(d)Removal of lead in schools and educational facilities 
(1)Testing and remediation of lead contaminationNot later than 270 days after the date of enactment of the Lead-Free Drinking Water Act of 2005, the Administrator— 
(A)shall promulgate regulations requiring each State to establish a program under which schools and other educational facilities licensed by the State are required to test for annually, and remediate, lead contamination in water for human ingestion from coolers, taps, and other sources; and 
(B)may provide to each State, in accordance with the regulations, a grant to assist, or provide reimbursement for costs incurred by, schools and educational facilities licensed by the State in carrying out testing and remediation described in subparagraph (A). 
(2)Public availability 
(A)In generalThe regulations shall provide that a copy of the results of any testing at a school or educational facility under paragraph (1) shall be available in the reception area and administrative offices of the school or facility for inspection by the public, including— 
(i)teachers and other school or facility personnel; and 
(ii)parents and legal guardians of students attending the school or facility. 
(B)NotificationThe regulations shall provide that each school and educational facility licensed by a State shall notify parent, teacher, and employee organizations of the availability of testing results described in subparagraph (A). 
(3)Drinking water coolersIn the case of drinking water coolers, the regulations promulgated under paragraph (1)(A) shall provide that, under the program established by a State under the regulations, each school and educational facility licensed by the State shall carry out appropriate measures for the reduction or elimination of lead contamination from drinking water coolers that are located in the school or facility and are not lead free necessary to ensure that, not later than the date that is 15 months after the date of enactment of the Lead-Free Drinking Water Act of 2005, all such drinking water coolers in the school or facility are repaired, replaced, permanently removed, or rendered inoperable (unless the drinking water cooler is tested and determined, within the limits of testing accuracy, not to contribute lead to drinking water). 
(4)Federal authorityIn a case in which a State does not carry out the responsibilities of the State under this subsection, the Administrator shall carry out such a program or such responsibilities on behalf of the State. 
(5)Funding 
(A)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $30,000,000 for each of fiscal years 2007 through 2011. 
(B)Administrative expensesA State (or, in a case in which the Administrator implements this subsection under paragraph (4), the Administrator) may use not more than 5 percent of amounts authorized to be appropriated under subparagraph (A) for a fiscal year to pay administrative expenses incurred in carrying out this subsection for the fiscal year..  
(b)EnforcementSection 1414(i)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(i)(1)) is amended— 
(1)by striking 1417 and inserting 1417,; and 
(2)by striking or 1445 and inserting 1445, or 1464(d). 
(c)Conforming amendmentSection 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25) is repealed. 
9.Revision of regulationsIn revising the national primary drinking water regulation for lead under section 1412(b)(16) of the Safe Drinking Water Act (as added by section 2), the Administrator shall ensure that the revised regulation incorporates all applicable requirements of this Act and the amendments made by this Act. 
 
